Title: William Thornton to Thomas Jefferson, 18 June 1812
From: Thornton, William
To: Jefferson, Thomas


          Dear sir City of Washington 18th June 1812—
          I had the honor of your Letter of the 24th Ulto inclosing fifty Dollars, which I delayed answering from day to day till I am astonished at the lapse of time. I waited in daily expectation of the arrival of your Servant, and had the machine prepared accordingly. I have heard nothing of him yet, and cannot remain any longer silent, lest some accident may have happened.—
          
          I am still unwell, but much obliged by your kind expressions of solicitude for my recovery.—
          I am sorry you have not been more fortunate in raising merinos—I informed Judge Cranch, that, if the Ram be put to the Ewes in the increase of the moon, the Lambs would be more generally males, if in the decrease females—He tried this with our joint flock of common Ewes, amounting to about 400; for he marked every individual, and permitted them only to go to the Ram at stated times, by which he found my statement right in the proportion of 4 to 5—When put in the increase there were 4 Ewes Ewe & 5 ram Ram-lambs, when in the decrease 5 Ewe, & only 4 ram lambs: & this appears to be more the Case in other Animals: for I think I have observed that mares produce Colts almost to a certainty when put in the increase, & fillies when put in the decrease of the moon.—This if true generally, would tend to prove that all Animals are lunatics in love.—
          Yesterday we declared War, and must now manufacture our own Cloths &c—They can be well made some hundreds ⅌ Cent cheaper than imported.—
          I am, dear Sir, with the highest respect and consideration Yrs sincerelyWilliam Thornton—
        